Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 19, 2022

                                    No. 04-21-00353-CV

                                      Amar GUEYE,
                                        Appellant

                                             v.

                                       Luz TORRES,
                                         Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2021CV02073
                          Honorable J Frank Davis, Judge Presiding


                                       ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Luz Elena D. Chapa, Justice
              Lori I. Valenzuela, Justice

       Appellant filed an “Amended Notice of Appeal” and “Motion in Support of Appellant’s
Notice of Appeal.” This court issued an opinion in this appeal on August 24, 2022. Therefore,
we construe appellant’s amended notice and motion as a motion for rehearing. After
consideration, we deny the motion.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court